
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 5625
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 27, 2012
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To reinstate and transfer certain
		  hydroelectric licenses and extend the deadline for commencement of construction
		  of certain hydroelectric projects.
	
	
		1.Short titleThis Act may be cited as the
			 Collinsville Renewable Energy
			 Promotion Act.
		2.Reinstatement of
			 expired licenses and extension of time to commence construction of
			 projectsSubject to section 4
			 of this Act and notwithstanding the time period under section 13 of the Federal
			 Power Act (16 U.S.C. 806) that would otherwise apply to Federal Energy
			 Regulatory Commission projects numbered 10822 and 10823, the Federal Energy
			 Regulatory Commission (referred to in this Act as the
			 Commission) may—
			(1)reinstate the
			 license for either or each of those projects; and
			(2)extend for 2 years
			 after the date on which either or each project is reinstated under paragraph
			 (1) the time period during which the licensee is required to commence the
			 construction of such projects.
			Prior to
			 reaching any final decision under this section, the Commission shall provide an
			 opportunity for submission of comments by interested persons, municipalities,
			 and States and shall consider any such comment that is timely submitted.3.Transfer of
			 licenses to the town of Canton, ConnecticutNotwithstanding section 8 of the Federal
			 Power Act (16 U.S.C. 801) or any other provision thereof, if the Commission
			 reinstates the license for, and extends the time period during which the
			 licensee is required to commence the construction of, a Federal Energy
			 Regulatory Commission project under section 2, the Commission shall transfer
			 such license to the town of Canton, Connecticut.
		4.Environmental
			 assessment
			(a)DefinitionFor
			 purposes of this section, the term environmental assessment shall
			 have the same meaning as is given such term in regulations prescribed by the
			 Council on Environmental Quality that implement the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.).
			(b)Environmental
			 assessmentNot later than 180 days after the date of enactment of
			 this Act, the Commission shall complete an environmental assessment for Federal
			 Energy Regulatory Commission projects numbered 10822 and 10823, updating, to
			 the extent necessary, the environmental analysis performed during the process
			 of licensing such projects.
			(c)Comment
			 periodUpon issuance of the environmental assessment required
			 under subsection (b), the Commission shall—
				(1)initiate a 30-day
			 public comment period; and
				(2)before taking any
			 action under section 2 or 3—
					(A)consider any
			 comments received during such 30-day period; and
					(B)incorporate in the
			 license for the projects involved, such terms and conditions as the Commission
			 determines to be necessary, based on the environmental assessment performed and
			 comments received under this section.
					5.DeadlineNot later than 270 days after the date of
			 enactment of this Act, the Commission shall—
			(1)make a final
			 decision pursuant to paragraph (1) of section 2; and
			(2)if the Commission
			 decides to reinstate 1 or both of the licenses under such paragraph and extend
			 the corresponding deadline for commencement of construction under paragraph (2)
			 of such section, complete the action required under section 3.
			6.Protection of
			 existing rightsNothing in
			 this Act shall affect any valid license issued by the Commission under section
			 4 of the Federal Power Act (16 U.S.C. 797) on or before the date of enactment
			 of this Act or diminish or extinguish any existing rights under any such
			 license.
		
	
		
			Passed the House of
			 Representatives June 26, 2012.
			Karen L. Haas,
			Clerk
		
	
